Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  159729                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  ROBERT D. HUGHES, Personal Representative                                                           Richard H. Bernstein
  of the ESTATE OF RITA H. HUGHES,                                                                    Elizabeth T. Clement
              Plaintiff-Appellee,                                                                     Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 159729
                                                                   COA: 340447
                                                                   Wayne CC: 16-013486-NI
  CITY OF LIVONIA,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 30, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2020
           b0422
                                                                              Clerk